Title: From George Washington to James Caldwell, 21 January 1780
From: Washington, George
To: Caldwell, James


          
            Dr [S]ir
            Hd Qrs Morristown 21st Jany 1780
          
          I have been favored with your letter of the 19th this morning.
          It is fully my intention to do every thing in my power to promote the operation of Lord Stirling’s general order respecting the plunder taken from Staten Island—I inclose a permission for a flag to return what you may have collected, and a letter to Col. Hazen to furnish such parties, and for the purpose you have recommended, on the application of a magistrate. I am Dr Sir &c.
        